Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of applicant’s amendment filed on 02/09/2021, after the Final Office action dated 12/10/2020. Claims 1-2 and 4-17 have been canceled. 
Claim 3 is pending.

Allowable Subject Matter
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 3 is the inclusion of the limitation 
“…... ·wherein when a thickness of the light-transmitting layer is taken as d, a critical angle based on a refractive index according to the light-transmitting material in the light-transmitting layer is taken as θc, and a length of the first light-shielding section is taken as p, the light-controlling member is configured so as to satisfy expression given below:
p = d * tan  θc”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 3.
Ouchi et al. US 2013/0169905, Lee et al. US 2019/0302548 and Lee et al. US 2016/0085118 are silent as of the specific limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871